Citation Nr: 0405077	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-06 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel
INTRODUCTION

The veteran had active, peace-time, military duty in the 
United States Navy from October 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the RO, which, in pertinent part, denied the claims on 
appeal.  It is noted that although the veteran's appeal 
initially included claims of service connection for coronary 
artery disease and glaucoma, he withdrew these claims at his 
Video Conference hearing conducted by the undersigned Acting 
Veterans Law Judge in October 2003.  A transcript of that 
hearing is on file.  

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  Although the terms of this remand advise the 
veteran of the necessary development to be undertaken to 
substantiate his claims, the veteran is also advised that VA 
will notify him when further action is required on his part, 
as is detailed below.


REMAND

The Board has determined that additional advisement to the 
veteran and development of the claims are required in 
accordance with the Veterans Claims Assistance Act (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The veteran seeks service connection for PTSD.  Applicable 
regulation provides that requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2003).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) 
(2003).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2003).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The evidence of record is presently insufficient to evaluate 
whether the veteran had combat service, and if not, whether 
any of the claimed stressors could be substantiated.  

As to claimed combat service, the veteran alleges that while 
stationed aboard the aircraft carrier USS Hornet, the vessel 
was "strafed" by an aircraft.  The alleges that he was then 
thrown to the deck of the aircraft carrier by another sailor, 
whose identity he does not recall.  In a September 1999 VA 
medical record, the veteran is reported as informing his 
mental health care providers that he was assigned duties 
during the "Korean War" in 1955 where he was "sent with a 
squad behind enemy lines to try to bring back American POWs 
in North Korea."  The Board further observes that although 
the veteran alleges that the claimed stressors occurred at 
some point between 1955 to 1956, his service personnel 
records reflect that he was embarked  aboard the USS Hornet 
from January to August 1957.

Prior to the enactment of the VCAA, it was well-settled law 
that a claimant's  assertions were presumed credible for the 
limited purpose of development of the claim, although the 
presumption did not extend beyond this predicate 
determination.  Chipego v. Brown, 4 Vet. App. 102, 104-105 
(1993).  Because there is nothing in the VCAA that has 
altered the operation of this law, the veteran's present 
accounts are presumed credible at this stage of the appeal.  

Although it does not serve to render the veteran's assertions 
inherently incredible in this case, the Board notes in this 
regard that the veteran is not shown to have had active 
service during the period of war known as the Korean conflict 
- June 27, 1950 through January 31, 1955.  38 C.F.R. § 3.2(e) 
(2003).  Indeed, the record indicates that the veteran 
enlisted in the Armed Forces approximately 10 months after 
the end of the regulatory period, in October 1955.  

The veteran also alleges that at some point during his 
service on the USS Hornet, he witnessed an "AB6" aircraft 
catapult into the sea, although the pilot was recovered.  He 
also alleges that he witnessed a fellow sailor, (identified 
as having the last name beginning in "C") dying from 
cardiac arrest on the deck of the carrier. 
  
Among the requirements of the VCAA, VA is obligated to inform 
a claimant of any information that is necessary to 
substantiate the claim.  38 U.S.C.A § 5103(a).  Through this 
remand, and as will be addressed by the RO as below, the 
veteran is advised that his present account of his claimed 
stressors is insufficient to substantiate the claim through 
research efforts to be conducted with various Governmental 
records sources.  

The veteran has been diagnosed as having PTSD by D.P.G., 
M.D., his treating VA physician.  However, while her October 
2002 VA medical opinion, as well as numerous other treatment 
records, associates the veteran's diagnosis of PTSD with his 
reported service in Korea, the basis of the opinion does not 
appear to have included a review of the service medical 
records, or any verified PTSD stressor, as presently claimed.  
Further, the diagnosis is not sufficient in and of itself to 
substantiate the claim for PTSD.  It is well-settled that a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  

Accordingly, after receipt of the veteran's detailed account 
of his claimed stressors as outlined below and the conduct of 
any appropriate research efforts, a further VA mental 
disorders examination may be conducted to ascertain whether 
the veteran has PTSD which is related to his active duty 
military service. 

In order to give the veteran every consideration with respect 
to the present appeal, the appeal is REMANDED for the 
following action:

1.  The RO will contact the veteran and 
ascertain if the veteran has received any 
VA, non-VA, or other medical treatment 
for PTSD and hearing loss that is not 
evidenced by the current record, which 
after obtained will be associated with 
the claims folder.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
In particular, the RO should seek to 
obtain relevant treatment records and 
medical examination reports for PTSD and 
hearing loss from: (1) the Columbus, Ohio 
VA medical center or clinic; (2) the 
Mansfield, Ohio VA medical center or 
clinic; (3) the Bady Clinic, Mansfield, 
Ohio; (4) Precise Janitorial Services, 
Mansfield, Ohio.

2.  The RO will obtain a copy of the 
veteran's Social Security Administration 
disability file. 

3.  The RO will contact the veteran and 
his representative, and request (1) 
confirmation of the veteran's tour of 
service on the USS Hornet from January to 
August 1957; (2) the names, ranks, (and 
addresses, if known) of any witnesses to 
each claimed PTSD stressor event; (3) a 
comprehensive and detailed statement of 
the facts and circumstances of the 
alleged stressors, to include the names 
and dates of any deaths the veteran 
witnessed.    

4.  The RO should send a report of all 
the statements pertaining to stressful 
events provided by the veteran in support 
of his claim, a copy of this remand and 
all associated documents to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  The RO should 
request a determination as to whether any 
described event actually occurred, any 
information as to the location of the 
veteran during his tour on the USS Hornet 
(CVA 12), Attack Squadron 145, Carrier 
Group 14  for the period from January 
through August 1957 (or alternate period 
as may be substantiated by the veteran).  
USASCRUR should be requested to provide 
any information which might corroborate 
any of the veteran's alleged stressors.  
A response, negative or positive, should 
be associated with the claims file.  The 
RO should, as indicated, undertake 
follow-up through appropriate channels to 
obtain verification of the veteran's 
claimed stressors.

5.  If, and only if, the development 
requested above yields information which 
verifies a claimed PTSD stressor, the 
veteran should be scheduled to undergo a 
psychiatric examination by an 
appropriately qualified VA physician to 
determine if (1) if the veteran has PTSD 
and if so (2) whether PTSD is related to 
any corroborated stressor.  All indicated 
tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
reported in detail.  The claims folder, 
along with a complete copy of this 
REMAND, must be provided to the examiner 
for review in connection with the 
examination.  The examiner must 
acknowledge receipt and review of the 
veteran's claims folder. 

If verification of combat action or 
a noncombat-related stressor is 
accomplished, the RO should provide 
to the examiner the Board's Remand, 
and the examiner must be instructed 
that only corroborated 
action/stressor(s) referred to 
therein may be considered for the 
purpose of determining whether 
exposure to an in-service stressor 
has resulting in the current 
psychiatric symptoms.  If a 
diagnosis of PTSD is deemed 
appropriate, the examiner should 
explain how the diagnostic criteria 
of the Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders are met, to include 
identification of the specific 
stressor(s) underlying any PTSD 
diagnosis, and comment upon the link 
between the current symptomatology 
and one or more of the in-service 
stressors found to be established by 
the RO.  

6.  The veteran should be afforded a VA 
audiologic examination to determine if 
any currently diagnosed hearing loss is 
the result of noise exposure during 
service. The examiner should be 
specifically requested to render an 
opinion as to whether the currently 
diagnosed hearing loss is the result of 
noise exposure during active service. The 
veteran's claims folder must be supplied 
to the examiner and the examiner must 
supply supporting rationale for any 
opinion rendered.

The RO should then take such additional development action as 
it deems proper with respect to the claim, and follow any 
applicable regulations and directives implementing the 
provisions of the VCAA as to its notice and development. 
Following such development, the RO should review and 
readjudicate the claims. If any such action does not resolve 
the claims, the RO shall issue the veteran a Supplemental 
Statement of the Case. Thereafter, the case should be 
returned to the Board, if in order.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The veteran is specifically advised that the conduct of the 
efforts as directed in this remand, as well as any other 
development directed by the RO, is necessary for a 
comprehensive and correct adjudication of his claims. 
38 C.F.R. § 3.655(b) (2003). 
He is further advised that while the VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  If a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991).  Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C.A.
§  5107(a).

The veteran's cooperation in the RO's efforts is both 
critical and appreciated. As is detailed above, he is 
informed that his responses to the inquiries above will be 
forwarded to appropriate Governmental records depositories to 
research his claim.  However, the veteran is further advised 
that his failure to provide specific and detailed information 
regarding his claimed PTSD stressors, and or report for any 
scheduled examinations without good cause may result in the 
claims being considered on the evidence now of record or 
denied.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

